DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    ROBERT ALLEN TRIBBLE JR.,
                            Appellant,

                                     v.

CLYDE MCPHATTER, MAURICE SYMONETTE, LEROY WILLIAMS and
              JPMORGAN CHASE BANK, N.A.,
                       Appellee.

                               No. 4D18-457

                               [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE16009494.

  Robert Allen Tribble Jr., Stuart, pro se.

   William D. Mueller, Elliot B. Kula, and W. Aaron Daniel of Kula &
Associates, P.A., Miami, for appellee JP Morgan Chase Bank.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.